0 WN HD A BR WW NY

NYO NY NO NO NY YN NY HN KN KH HK KH HF KH KK BF ES ES
oN DN ON BP WY NYO KH CO OO DOr HD A BW NY KF CO

 

 

Case 2:19-cr-00216-WFN ECFNo.1 filed 12/18/19 PagelD.1 Page 1 of 6

William D. Hyslop LED INTHE

United States Attomey EASTERN DISTRICTOP ASHINGTON
tern District of Washington

Paster Kasinict ot Washingt DEC 18 20%

Earl A. Hicks

Assistant United States Attorney SEAN MeRvOW LEE pUTY
Post Office Box 1494 SPOKANE, WASHING [OM
Spokane, WA 99210-1494

Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
2:19-CR-216-WFN

Plaintiff, INDICTMENT
Vv. Vio: 18 U.S.C. § 472
Possession of Counterfeit
WILLIAM RAY CLONINGER, JR., Currency (Count 1)
Defendant. 18 U.S.C. § 472

Passing Counterfeit Currency
(Counts 2-7)

18 U.S.C. § 471
Manufacture of Counterfeit
Currency (Count 8)

18 U.S.C. §§ 982(a)(2)(B), 492,
28 U.S.C. § 2461(c)
Notice of Criminal Forfeiture

 

The Grand Jury charges:
COUNT I
On or about October 16, 2019, in the Eastern District of Washington, the

Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,

INDICTMENT - 1
So OND mH BP WW WH

NO wo NO HN HN HN HN KN ND KH KH KY HH He Be eS ee
Oo sa N A FB WH NO KH ODO OO Way HD A BW YN KF CO

 

 

Case 2:19-cr-00216-WFN ECFNo.1 filed 12/18/19 PagelD.2 Page 2 of 6

possess falsely made, forged, and counterfeit Federal Reserve Notes, to wit: seven
(7) $20 Federal Reserve Notes, bearing serial number MG43818307D, which
WILLIAM RAY CLONINGER, JR. knew to be falsely made, forged, and
counterfeit, all in violation of 18 U.S.C. § 472.
COUNT 2
On or about June 25, 2019, in the Eastern District of Washington, the
Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,
pass six (6) falsely made, forged, and counterfeit $20 Federal Reserve Notes,
bearing serial number, MB8419016IE and one (1) falsely made, forged, and
counterfeit $20 Federal Reserve Notes, bearing serial number, JF9431019B, which
WILLIAM RAY CLONINGER, JR. knew to be falsely made, forged, and
counterfeit, to Home Depot Store No. 4714, located at 5617 E. Sprague Avenue,
Spokane Valley, Washington, 99025, all in violation of 18 U.S.C. § 472.
COUNT 3
On or about August 2, 2019, in the Eastern District of Washington, the
Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,
pass two (2) falsely made, forged, and counterfeit $20 Federal Reserve Notes,
bearing serial number MK10703609E, and three (3) falsely made, forged, and
counterfeit $20 Federal Reserve Notes, bearing serial number MF44997829F,

which WILLIAM RAY CLONINGER, JR. knew to be falsely made, forged, and

INDICTMENT - 2
0 Oa nHN HD WA BR WW YY

NO wo NH HN KO LH LH ND NO KH Re Se Re HB Se Re eS ee
ON HN HA BPW NY KK DO DAH HD WH BW NH YK OC

 

 

Case 2:19-cr-00216-WFN ECFNo.1 filed 12/18/19 PagelD.3 Page 3 of 6

counterfeit, to Home Depot Store No. 4714, located at 5617 E. Sprague Avenue,
Spokane Valley, Washington, 99025, all in violation of 18 U.S.C. § 472.
COUNT 4
On or about August 3, 2019, in the Eastern District of Washington, the
Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,
pass two (2) falsely made, forged, and counterfeit $20 Federal Reserve Notes,
bearing serial number MD17281740D, which WILLIAM RAY CLONINGER, JR.
knew to be falsely made, forged, and counterfeit, to M.R., Spokane, Washington,
all in violation of 18 U.S.C. § 472.
COUNT 5
On or about September 17, 2019, in the Eastern District of Washington, the
Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,
pass three (3) falsely made, forged, and counterfeit $20 Federal Reserve Notes,
bearing serial number MF09154877K, which WILLIAM RAY CLONINGER, JR.
knew to be falsely made, forged, and counterfeit, to Cricket Wireless, located at
13817 E. Sprague Avenue #10, Spokane Valley, Washington, 99216, all in
violation of 18 U.S.C. § 472.
COUNT 6
On or about September 24, 2019, in the Eastern District of Washington, the

Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,

INDICTMENT - 3
So ON NHN WN BR WW NHN

NO DO NO HO HN HN HKD HN NO HR RR Se ee He ee ee eS
oN NAN NH PP WN KF OO DW~AT DH NH BP WH KK OC

 

 

Case 2:19-cr-00216-WFN ECFNo.1 filed 12/18/19 PagelD.4 Page 4 of 6

pass one (1) falsely made, forged, and counterfeit $20 Federal Reserve Note,
bearing serial number ML39276413L and four (4) falsely made, forged, and
counterfeit $20 Federal Reserve Notes, bearing serial number MD31653485E
which WILLIAM RAY CLONINGER, JR. knew to be falsely made, forged, and
counterfeit, to K.T. in Spokane County, Washington, 99216, all in violation of
18 U.S.C. § 472.
COUNT 7
On or about October 15, 2019, in the Eastern District of Washington, the
Defendant, WILLIAM RAY CLONINGER, JR., did, with the intent to defraud,
pass three (3) falsely made, forged, and counterfeit $20 Federal Reserve Notes,
bearing serial number MG94337856F, which WILLIAM RAY CLONINGER, JR.
knew to be falsely made, forged, and counterfeit, to Home Depot located at 9116
N. Newport Hwy., Spokane, Washington, all in violation of 18 U.S.C. § 472.
COUNT 8
On or about and between May 15, 2019, and on or about October 16, 2019,
in the Eastern District of Washington, the Defendant, WILLIAM RAY
CLONINGER, JR. with the intent to defraud, falsely made, forged, and
counterfeited $20 Federal Reserve Notes, bearing various serial numbers, all in

violation of 18 U.S.C. § 471.

INDICTMENT - 4
o AND A FF WW YN

NY NY NY NY DN NY NY KN NR Bae ee He Re ee Se ee
ON ND HN PW NYO KY CO CO WH HD WH PW VP KH CO

 

 

Case 2:19-cr-00216-WFN ECFNo.1 filed 12/18/19 PagelD.5 Page 5 of 6

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The violations charged in this Indictment are hereby re-alleged and
incorporated herein by reference for the purpose of alleging forfeitures.

Pursuant to 18 U.S.C. § 982(a)(2)(B) upon conviction of an offense(s) in
violation of 18 U.S.C. §§ 471 and 472, as charged in this Indictment, the
Defendant, WILLIAM RAY CLONINGER, JR., shall forfeit to the United States
of America, any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such violation.

Pursuant to 18 U.S.C. § 492 and 28 U.S.C. § 2461(c), upon conviction of an
offense(s) in violation of 18 U.S.C. §§ 471 and 472, as charged in this Indictment,
the Defendant, WILLIAM RAY CLONINGER, JR., shall forfeit to the United
States of America, all counterfeits of any coins or obligations or other securities of
the United States or of any foreign government; any articles, devices, and other
things made, possessed, or used in violation of 18 U.S.C. §§ 471, 472; and, any
material or apparatus used or fitted, or intended to be used, in the making of such
counterfeits, articles, devices, or things, found in the possession of the Defendants
without proper authority.

If any forfeitable property, as a result of any act or omission of the

Defendant(s):

INDICTMENT - 5
0 mOanNnr KH nH BPW YN

NO NYO NO NO HN HN KN KH HN RH He He ee ee ee we
oN DN OH FP WN KH DOD OO WON DA WW RW PN KF OC

 

Case 2:19-cr-00216-WFN ECFNo.1 filed 12/18/19 PagelD.6 Page 6 of 6

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1) or 28
US.C. § 2461(c).

DATED this Keay of December, 2019.

 

La?

 

William D. Hyslop
United States Attorney

Earl A. A. f

Assistant United States Attorney

INDICTMENT - 6

 
